—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of the unauthorized use of a controlled substance in violation of a prison disciplinary rule after his urine tested positive for the presence of cannabinoids. The misbehavior report, together with the positive results of the two urinalysis tests and the testimony of the correction officer who performed the tests, amply support the finding of guilt (see, Matter of Gonzalez v Goord, 246 AD2d *722942). Furthermore, the record belies petitioner’s contention that the correction officer who conducted the urinalysis tests wrote false results on the urinalysis procedure forms. In any event, the calibration strips from the EMIT drug detection system indicated positive readings for the presence of cannabinoids. Petitioner’s remaining contentions, including that of Hearing Officer bias, have been examined and found to be without merit.
Cardona, P. J., Mikoll, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.